Exhibit 10.13

EXECUTION COPY

This CONSULTING AGREEMENT, dated as of July 24, 2007 (this “Agreement”), is
entered into by and among ServiceMaster Global Holdings, Inc., a Delaware
corporation (the “Company”), The ServiceMaster Company, a Delaware corporation
(“ServiceMaster”) and Clayton, Dubilier & Rice, Inc, a Delaware corporation
(“Manager”).

W I T N E S S E T H:

WHEREAS,  Manager organized the Company in connection with the acquisition of
all of the outstanding shares of capital stock of ServiceMaster (the “Merger”),
pursuant to, and on the terms and subject to the conditions set forth in, a
certain Agreement and Plan of Merger, dated as of March 18, 2007 (as the same
may be amended from time to time in accordance with its terms and the
Stockholders Agreement (as defined below), the “Merger Agreement”)), by and
among the Company, CDRSVM Acquisition Co., Inc., a Delaware corporation, and
ServiceMaster.

WHEREAS, the Company, Clayton, Dubilier & Rice Fund VII, L.P. (“Fund VII”),
Clayton, Dubilier & Rice Fund VII (Co-Investment), L.P. (“Fund VII
(Co-Investment)”) and certain other parties have entered into a Stockholders
Agreement, dated as of the date hereof (as the same may be amended from time to
time in accordance with its terms, the “Stockholders Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Manager, Fund VII, Fund VII (Co-Investment) and certain other parties
are entering into an Indemnification Agreement, dated as of the date hereof (as
the same may be amended from time to time in accordance with its terms and the
Stockholders Agreement, the “Indemnification Agreement”); and

WHEREAS, the Company desires that it and its subsidiaries (together, the
“Company Group”) receive future financial, investment banking, management
advisory and other services from Manager, and Manager desires to provide such
services to the members of the Company Group;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.            ENGAGEMENT.  THE COMPANY HEREBY ENGAGES MANAGER (ON BEHALF OF THE
MEMBERS OF THE COMPANY GROUP) AS A CONSULTANT, AND MANAGER HEREBY AGREES TO
PROVIDE CONSULTING SERVICES (AS DEFINED BELOW) AND TRANSACTION SERVICES (AS
DEFINED BELOW) TO THE COMPANY AND THE OTHER MEMBERS OF THE COMPANY GROUP ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH BELOW.


--------------------------------------------------------------------------------



2.            SCOPE OF FUTURE SERVICES.


(A)           CONSULTING SERVICES.  MANAGER HEREBY AGREES, DURING THE TERM OF
THIS AGREEMENT, TO PROVIDE THE MEMBERS OF THE COMPANY GROUP WITH SUCH FINANCIAL,
INVESTMENT BANKING, MANAGEMENT, ADVISORY AND OTHER SERVICES IN CONNECTION WITH
THE OPERATIONS OF THE COMPANY AS MAY REASONABLY BE REQUESTED FROM TIME TO TIME
BY THE BOARD OF DIRECTORS (THE “BOARD”) OF THE COMPANY (COLLECTIVELY, THE
“CONSULTING SERVICES”), INCLUDING ASSISTANCE (I) DEVELOPING AND IMPLEMENTING
CORPORATE AND BUSINESS STRATEGY AND PLANNING FOR THE COMPANY GROUP, INCLUDING
PLANS AND PROGRAMS FOR IMPROVING OPERATING, MARKETING AND FINANCIAL PERFORMANCE,
(II) RECRUITING KEY MANAGEMENT EMPLOYEES, (III) ESTABLISHING AND MAINTAINING
BANKING, LEGAL AND OTHER BUSINESS RELATIONSHIPS, (IV) ARRANGING FUTURE DEBT AND
EQUITY FINANCINGS AND REFINANCINGS FOR CORPORATE PURPOSES AND (V) PROVIDING
PROFESSIONAL EMPLOYEES TO SERVE AS DIRECTORS OR OFFICERS OF THE MEMBERS OF THE
COMPANY GROUP (“MANAGER DESIGNEES”), AS PERMITTED PURSUANT TO THE STOCKHOLDERS
AGREEMENT.


(B)           TRANSACTION SERVICES.  IN ADDITION TO, AND WITHOUT DUPLICATION OF,
THE CONSULTING SERVICES, MANAGER HEREBY AGREES, DURING THE TERM OF THIS
AGREEMENT, TO PROVIDE THE MEMBERS OF THE COMPANY GROUP WITH FINANCIAL,
INVESTMENT BANKING, MANAGEMENT ADVISORY AND OTHER SERVICES AS MAY REASONABLY BE
AGREED FROM TIME TO TIME BY THE COMPANY (SUBJECT TO UNANIMOUS BOARD APPROVAL (AS
DEFINED IN THE STOCKHOLDERS AGREEMENT) IF REQUIRED PURSUANT TO SECTION
2.3(C)(III) OF THE STOCKHOLDERS AGREEMENT) AND MANAGER WITH RESPECT TO PROPOSED
TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, ANY PROPOSED ACQUISITION, MERGER
(OTHER THAN TO EFFECT THE SALE OF THE COMPANY), FULL OR PARTIAL
RECAPITALIZATION, STRUCTURAL REORGANIZATION (INCLUDING ANY DIVESTITURE OF ONE OR
MORE SUBSIDIARIES OR OPERATING DIVISIONS OF ANY MEMBER OF THE COMPANY GROUP),
REORGANIZATION OF THE SHAREHOLDINGS OR OTHER OWNERSHIP STRUCTURE OF THE COMPANY
GROUP, SALES OR DISPOSITIONS OF ASSETS OR ANY OTHER SIMILAR TRANSACTION, IN EACH
CASE OTHER THAN THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (EACH, A “TRANSACTION”) DIRECTLY OR INDIRECTLY INVOLVING THE MEMBERS OF
THE COMPANY GROUP (COLLECTIVELY, THE “TRANSACTION SERVICES”).  FOR THE AVOIDANCE
OF DOUBT, THE TRANSACTION SERVICES SHALL NOT INCLUDE THE INITIAL SERVICES, AS
DEFINED AND PROVIDED FOR UNDER THE TRANSACTION FEE AGREEMENT, DATED AS OF THE
DATE HEREOF, AMONG THE COMPANY, SERVICEMASTER, MANAGER AND THE OTHER EQUITY
SPONSORS NAMED THEREIN.


3.             COMPENSATION; REIMBURSEMENT OF EXPENSES.


(A)            COMPENSATION FOR CONSULTING SERVICES.  AS COMPENSATION FOR THE
CONSULTING SERVICES, THE COMPANY SHALL, OR SHALL CAUSE ONE OR MORE OTHER MEMBERS
OF THE COMPANY GROUP TO, ON BEHALF OF THE MEMBERS OF THE COMPANY GROUP, PAY
MANAGER A FEE OF $2,000,000 PER YEAR (TOGETHER, THE “CONSULTING FEE”), ONE
QUARTER OF WHICH SHALL BE PAYABLE QUARTERLY IN ADVANCE ON THE FIRST DAY OF EACH
JANUARY, APRIL, JULY AND OCTOBER (EACH, A “CONSULTING SERVICES PAYMENT DATE”). 
THE CONSULTING FEE SHALL BEGIN ACCRUING IMMEDIATELY FOLLOWING THE CONSUMMATION
OF THE MERGER, AND THE AMOUNT OF THE

2


--------------------------------------------------------------------------------



CONSULTING FEE ACCRUED PRIOR TO THE NEXT SUCCEEDING CONSULTING SERVICES PAYMENT
DATE SHALL BE PAYABLE ON SUCH CONSULTING SERVICES PAYMENT DATE, TOGETHER WITH
THE REGULAR INSTALLMENT OF THE CONSULTING FEE PAYABLE ON SUCH CONSULTING
SERVICES PAYMENT DATE.  IF AN EMPLOYEE OF MANAGER OR ANY OF ITS AFFILIATES IS
APPOINTED TO AN EXECUTIVE MANAGEMENT POSITION (OR A POSITION OF COMPARABLE
RESPONSIBILITY) WITH THE COMPANY OR ANY OTHER MEMBER OF THE COMPANY GROUP, THEN,
FOR THE PERIOD OF SUCH EMPLOYEE’S SERVICE IN SUCH POSITION, THE CONSULTING FEE
SHALL BE INCREASED BY AN AMOUNT TO BE REASONABLY DETERMINED BY MANAGER BUT NOT
TO EXCEED 100% OF THE CONSULTING FEE THEN IN EFFECT.  THE CONSULTING FEE MAY
OTHERWISE BE INCREASED ONLY BY THE COMPANY, SUBJECT TO (I) UNANIMOUS BOARD
APPROVAL IF REQUIRED PURSUANT TO SECTION 2.3(C)(III) OF THE STOCKHOLDERS
AGREEMENT OR (II) IF UNANIMOUS BOARD APPROVAL IS NOT REQUIRED PURSUANT TO
SECTION 2.3(C)(III) OF THE STOCKHOLDERS AGREEMENT, (X) THE APPROVAL OF A
MAJORITY OF THE MEMBERS OF THE BOARD WHO ARE NOT EMPLOYEES OF THE COMPANY,
MANAGER, FUND VII, FUND VII (CO-INVESTMENT) OR THEIR RESPECTIVE AFFILIATES
(“DISINTERESTED DIRECTORS”) OR (Y) IF THERE ARE NO DISINTERESTED DIRECTORS
SERVING ON THE BOARD, THE APPROVAL OF A NATIONALLY RECOGNIZED EXPERT WITH
EXPERTISE IN APPRAISING THE TERMS AND CONDITIONS OF THE FEE FOR WHICH APPROVAL
IS REQUIRED (EACH OF CLAUSES (X) AND (Y), A “DISINTERESTED APPROVAL”).  THE
CONSULTING FEE MAY NOT BE DECREASED WITHOUT THE PRIOR WRITTEN CONSENT OF
MANAGER.


(C)            COMPENSATION FOR TRANSACTION SERVICES.  AS COMPENSATION FOR THE
TRANSACTION SERVICES, IN CONNECTION WITH EACH TRANSACTION THAT IS CONSUMMATED,
THE COMPANY SHALL, OR SHALL CAUSE ONE OR MORE OF ITS AFFILIATES TO, ON BEHALF OF
THE MEMBERS OF THE COMPANY GROUP, PAY MANAGER A FEE (A “TRANSACTION FEE”) EQUAL
TO 1.0% OF THE TRANSACTION VALUE, OR SUCH LESSER AMOUNT AS MANAGER AND THE
COMPANY, ON BEHALF OF THE MEMBERS OF THE COMPANY GROUP, MAY AGREE.  THE COMPANY,
ON BEHALF OF THE MEMBERS OF THE COMPANY GROUP, MAY AGREE TO PAY A TRANSACTION
FEE IN EXCESS OF 1.0% OF THE TRANSACTION VALUE OF A TRANSACTION, SUBJECT TO
UNANIMOUS BOARD APPROVAL IF REQUIRED PURSUANT TO SECTION 2.3(C)(III) OF THE
STOCKHOLDERS AGREEMENT OR, IF NOT REQUIRED THEREUNDER, DISINTERESTED APPROVAL. 
AS USED HEREIN, “TRANSACTION VALUE” MEANS THE TOTAL VALUE OF THE APPLICABLE
TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE AGGREGATE AMOUNT OF THE CASH
FUNDS AND THE AGGREGATE VALUE OF THE OTHER SECURITIES OR OBLIGATIONS REQUIRED TO
COMPLETE SUCH TRANSACTION (EXCLUDING ANY FEES PAYABLE PURSUANT TO THIS SECTION
3(C)), INCLUDING ANY INDEBTEDNESS, GUARANTEES, CAPITAL STOCK OR SIMILAR ITEMS
ISSUED OR MADE TO FACILITATE, AND THE AMOUNT OF ANY REVOLVING CREDIT OR OTHER
LIQUIDITY FACILITIES OR ARRANGEMENTS ESTABLISHED IN CONNECTION WITH, SUCH
TRANSACTION OR ASSUMED, REFINANCED OR LEFT OUTSTANDING IN CONNECTION WITH OR
IMMEDIATELY FOLLOWING SUCH TRANSACTION.  FOR PURPOSES OF CALCULATING A
TRANSACTION FEE, THE VALUE OF ANY SECURITIES INCLUDED IN THE TRANSACTION VALUE
WILL BE DETERMINED BY THE AVERAGE OF THE LAST SALES PRICES FOR SUCH SECURITIES
ON THE FIVE TRADING DAYS ENDING FIVE DAYS PRIOR TO THE CONSUMMATION OF THE
APPLICABLE TRANSACTION, PROVIDED THAT IF SUCH SECURITIES DO NOT HAVE AN EXISTING
PUBLIC TRADING MARKET, THE VALUE OF THE SECURITIES SHALL BE THEIR FAIR MARKET
VALUE AS MUTUALLY REASONABLY AGREED BETWEEN MANAGER AND THE COMPANY, ON BEHALF
OF THE MEMBERS OF THE COMPANY GROUP, ON THE DAY PRIOR TO CONSUMMATION OF SUCH
TRANSACTION.

3


--------------------------------------------------------------------------------



(D)           REIMBURSEMENT OF EXPENSES.  THE COMPANY SHALL, OR SHALL CAUSE ONE
OR MORE OTHER MEMBERS OF THE COMPANY GROUP TO, ON BEHALF OF THE MEMBERS OF THE
COMPANY GROUP, REIMBURSE MANAGER FOR SUCH REASONABLE TRAVEL AND OTHER
OUT-OF-POCKET EXPENSES (“EXPENSES”) AS MAY BE INCURRED BY MANAGER AND ITS
AFFILIATES AND ITS AND THEIR RESPECTIVE EMPLOYEES AND AGENTS IN THE COURSE OR ON
ACCOUNT OF RENDERING ANY SERVICES UNDER THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO ANY APPLICABLE FEES AND EXPENSES OF ANY LEGAL, ACCOUNTING OR OTHER
PROFESSIONAL ADVISORS TO MANAGER AND ITS SUBSIDIARIES AND AFFILIATES AND ANY
EXPENSES INCURRED BY ANY MANAGER DESIGNEE IN CONNECTION WITH THE PERFORMANCE OF
HIS OR HER DUTIES TO ANY MEMBER OF THE COMPANY GROUP, INCLUDING THE COST OF ALL
AIR TRAVEL WHETHER ON COMMERCIAL OR PRIVATE AIRCRAFT.  MANAGER MAY SUBMIT
MONTHLY EXPENSE STATEMENTS TO THE COMPANY OR ANY OTHER SUCH MEMBER OF THE
COMPANY GROUP, WHICH STATEMENTS SHALL BE PAYABLE WITHIN THIRTY DAYS.


(E)            OBLIGATIONS JOINT AND SEVERAL; PAYMENT OBLIGATIONS FOR CERTAIN
TRANSACTION FEES AND EXPENSES.  SERVICEMASTER AND THE COMPANY (ON BEHALF OF THE
MEMBERS OF THE COMPANY GROUP) HEREBY AGREE THAT THE OBLIGATIONS OF THE COMPANY
UNDER THIS SECTION 3 SHALL BE BORNE JOINTLY AND SEVERALLY BY EACH MEMBER OF THE
COMPANY GROUP.


4.             TERM, ETC.  (A)         THIS AGREEMENT SHALL BE IN EFFECT UNTIL,
AND SHALL TERMINATE UPON THE TENTH ANNIVERSARY OF THE DATE HEREOF, AND MAY BE
EARLIER TERMINATED BY MANAGER ON THIRTY DAYS’ PRIOR WRITTEN NOTICE TO THE
COMPANY.  THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ANY TERMINATION HEREOF,
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, SECTIONS 1 AND 2 SHALL NOT SURVIVE
ANY TERMINATION HEREOF AND PROVIDED, FURTHER, THAT SECTION 3 SHALL SURVIVE ANY
TERMINATION HEREOF SOLELY AS TO ANY PORTION OF ANY CONSULTING FEE, TRANSACTION
FEE OR EXPENSES NOT PAID OR REIMBURSED PRIOR TO SUCH TERMINATION AND NOT
REQUIRED TO BE PAID OR REIMBURSED THEREAFTER PURSUANT TO SECTION 4(C).


(B)           UPON ANY CONSOLIDATION OR MERGER OF THE COMPANY, OR ANY
CONVEYANCE, TRANSFER OR LEASE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY
MEMBER OF THE COMPANY GROUP, WHETHER IN CONNECTION WITH THE MERGER OR OTHERWISE,
THE ENTITY FORMED BY SUCH CONSOLIDATION, OR INTO WHICH SUCH MEMBER OF THE
COMPANY GROUP IS MERGED OR TO WHICH SUCH CONVEYANCE, TRANSFER OR LEASE IS MADE
(EACH, A “SUCCESSOR ENTITY”), SHALL SUCCEED TO AND BE SUBSTITUTED FOR THE
COMPANY OR SUCH MEMBER OF THE COMPANY GROUP, AS APPLICABLE, UNDER THIS AGREEMENT
WITH THE SAME EFFECT AS IF THE SUCCESSOR ENTITY HAD BEEN A PARTY HERETO.  NO
SUCH CONSOLIDATION, MERGER OR CONVEYANCE, TRANSFER OR LEASE SHALL HAVE THE
EFFECT OF TERMINATING THIS AGREEMENT OR OF RELEASING ANY MEMBER OF THE COMPANY
GROUP OR ANY SUCCESSOR ENTITY FROM ITS OBLIGATIONS HEREUNDER.


(C)            UPON ANY TERMINATION OF THIS AGREEMENT, THE COMPANY, AGREES
IMMEDIATELY TO PAY OR REIMBURSE, (OR CAUSE ONE OR MORE OTHER MEMBERS OF THE
COMPANY GROUP TO PAY OR REIMBURSE), AS THE CASE MAY BE, ANY ACCRUED AND UNPAID
INSTALLMENT OF THE CONSULTING FEE OR PORTION THEREOF (PRO RATED, WITH RESPECT TO
THE MONTH IN WHICH SUCH TERMINATION OCCURS, FOR THE PORTION OF SUCH MONTH THAT
PRECEDES SUCH TERMINATION), AND

4


--------------------------------------------------------------------------------



ANY ACCRUED AND UNPAID TRANSACTION FEE OR PORTION THEREOF AND ANY UNPAID AND
UNREIMBURSED EXPENSES THAT SHALL HAVE BEEN INCURRED PRIOR TO SUCH TERMINATION
(WHETHER OR NOT SUCH EXPENSES SHALL THEN HAVE BECOME PAYABLE).  IF, AT ANY TIME,
NO MEMBER OF THE COMPANY GROUP IS PERMITTED TO MAKE ANY PAYMENT OR REIMBURSEMENT
DUE TO MANAGER UNDER THIS AGREEMENT UNDER THE TERMS OF ANY CREDIT AGREEMENT OR
OTHER FINANCING AGREEMENT TO WHICH ANY MEMBER OF THE COMPANY GROUP IS A PARTY,
SUCH OBLIGATIONS SHALL ACCRUE AS PROVIDED HEREIN, BUT PAYMENT OR REIMBURSEMENT
THEREOF SHALL BE DEFERRED UNTIL SUCH TIME AS (I) SUCH PAYMENTS ARE NO LONGER
PROHIBITED UNDER THE TERMS OF THE APPLICABLE AGREEMENT, OR (II) THE LOAN AMOUNT
DUE THEREUNDER IS REPAID IN FULL.  IN THE EVENT OF THE LIQUIDATION OF THE
COMPANY, ALL AMOUNTS DUE MANAGER UNDER THIS AGREEMENT SHALL BE PAID TO MANAGER
BEFORE ANY LIQUIDATING DISTRIBUTIONS OR SIMILAR PAYMENTS ARE MADE TO
STOCKHOLDERS OF THE COMPANY.


5.             INFORMATION.  THE COMPANY WILL, AND WILL CAUSE EACH MEMBER OF THE
COMPANY GROUP TO, USE ITS REASONABLE BEST EFFORTS TO FURNISH, OR TO CAUSE THEIR
RESPECTIVE SUBSIDIARIES, EMPLOYEES AND AGENTS TO FURNISH, MANAGER WITH SUCH
INFORMATION (THE “INFORMATION”) AS MANAGER REASONABLY BELIEVES APPROPRIATE TO
ITS ENGAGEMENT HEREUNDER.  THE COMPANY ACKNOWLEDGES AND AGREES THAT (A) MANAGER
WILL RELY ON THE INFORMATION AND ON INFORMATION AVAILABLE FROM GENERALLY
RECOGNIZED PUBLIC SOURCES IN PERFORMING THE CONSULTING SERVICES AND THE
TRANSACTION SERVICES AND (B) MANAGER DOES NOT ASSUME RESPONSIBILITY FOR THE
ACCURACY OR COMPLETENESS OF THE INFORMATION AND SUCH OTHER INFORMATION.


6.             INDEPENDENT CONTRACTOR STATUS.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT MANAGER SHALL PERFORM THE CONSULTING SERVICES AND THE TRANSACTION SERVICES
AS AN INDEPENDENT CONTRACTOR, RETAINING CONTROL OVER AND RESPONSIBILITY FOR ITS
OWN OPERATIONS AND PERSONNEL AND THOSE OF ITS CONTROLLED AFFILIATES.  THE
COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT MANAGER MAY, IN ITS SOLE
DISCRETION, REMOVE OR SUBSTITUTE ANY OF THE MEMBERS OF, OR ADD MEMBERS TO, THE
TEAM OF PROFESSIONAL EMPLOYEES OF MANAGER AND ITS AFFILIATES THAT WILL BE
PROVIDING SERVICES PURSUANT TO THIS AGREEMENT, AND THAT ANY SUCH REMOVAL,
SUBSTITUTION OR ADDITION SHALL NOT IN ANY WAY MODIFY OR AFFECT ANY OF THE
OBLIGATIONS OF THE COMPANY HEREUNDER, INCLUDING, WITHOUT LIMITATION, ITS
OBLIGATION TO PAY THE ANY FEE OR REIMBURSE ANY EXPENSES.  NONE OF MANAGER AND
ITS AFFILIATES AND THEIR RESPECTIVE EMPLOYEES AND AGENTS SHALL, SOLELY BY VIRTUE
OF THIS AGREEMENT OR THE ARRANGEMENTS HEREUNDER, BE CONSIDERED EMPLOYEES OR
AGENTS OF ANY MEMBER OF THE COMPANY GROUP, NOR SHALL ANY OF THEM HAVE AUTHORITY
HEREUNDER TO CONTRACT IN THE NAME OF OR BIND ANY MEMBER OF THE COMPANY GROUP,
EXCEPT (I) TO THE EXTENT THAT ANY PROFESSIONAL EMPLOYEE OF MANAGER OR ANY OF ITS
SUBSIDIARIES MAY BE SERVING AS A DIRECTOR OR AN OFFICER OF ANY MEMBER OF THE
COMPANY GROUP OR (II) AS EXPRESSLY AGREED TO IN WRITING BY SUCH MEMBER OF THE
COMPANY GROUP.  ANY DUTIES OF MANAGER ARISING OUT OF ITS ENGAGEMENT TO PERFORM
SERVICES HEREUNDER SHALL BE OWED SOLELY TO THE MEMBERS OF THE COMPANY GROUP.

5


--------------------------------------------------------------------------------



7.             LIMITATION ON LIABILITY.  EXCEPT IN CASES OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, MANAGER, ITS AFFILIATES AND ANY OF THEIR RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS, CONSULTANTS, MEMBERS, STOCKHOLDERS OR
AFFILIATES SHALL HAVE NO LIABILITY OF ANY KIND WHATSOEVER TO ANY MEMBER OF THE
COMPANY GROUP FOR ANY DAMAGES, LOSSES OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES AND INTEREST,
PENALTIES AND FEES AND DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS, INVESTMENT
BANKERS AND OTHER PROFESSIONAL ADVISORS) WITH RESPECT TO THE PROVISION OF THE
CONSULTING SERVICES AND THE TRANSACTION SERVICES.


8.             ENTIRE AGREEMENT; NO REPRESENTATIONS OR WARRANTIES.  THIS
AGREEMENT, THE STOCKHOLDERS AGREEMENT AND THE INDEMNIFICATION AGREEMENT (A)
CONTAIN THE COMPLETE AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN MANAGER AND
THE COMPANY WITH RESPECT TO THE SUBJECT MATTER HEREOF AND (B) SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS, CONDITIONS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, EXPRESS OR IMPLIED, IN RESPECT OF THE SUBJECT MATTER HEREOF. 
THE COMPANY ACKNOWLEDGES AND AGREES THAT MANAGER MAKES NO REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH THIS AGREEMENT OR ITS PROVISION OF THE CONSULTING
SERVICES AND THE TRANSACTION SERVICES.  THE COMPANY AGREES THAT ANY
ACKNOWLEDGMENT OR AGREEMENT MADE BY THE COMPANY IN THIS AGREEMENT IS MADE ON
BEHALF OF THE COMPANY AND THE OTHER MEMBERS OF THE COMPANY GROUP.


9.             COUNTERPARTS; AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  THIS AGREEMENT MAY
NOT BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AND NO PROVISION
OF THIS AGREEMENT MAY BE WAIVED, OTHER THAN IN A WRITING DULY EXECUTED BY THE
PARTIES HERETO, SUBJECT TO UNANIMOUS BOARD APPROVAL IF REQUIRED PURSUANT TO
SECTION 2.3(C)(III) OF THE STOCKHOLDERS AGREEMENT OR, IF NOT REQUIRED
THEREUNDER, DISINTERESTED APPROVAL.


10.           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, THAT (I) NEITHER THIS AGREEMENT NOR ANY RIGHT,
INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED BY EITHER PARTY, WHETHER BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER
PARTY HERETO AND (II) ANY ASSIGNMENT BY MANAGER OF ITS RIGHTS BUT NOT THE
OBLIGATIONS UNDER THIS AGREEMENT TO ANY ENTITY DIRECTLY OR INDIRECTLY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH MANAGER SHALL BE
EXPRESSLY PERMITTED HEREUNDER AND SHALL NOT REQUIRE THE PRIOR WRITTEN CONSENT OF
THE COMPANY.  THIS AGREEMENT IS NOT INTENDED TO CONFER ANY RIGHT OR REMEDY
HEREUNDER UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES TO THIS AGREEMENT AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


11.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT

6


--------------------------------------------------------------------------------



SUCH PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY HERETO
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR FEDERAL DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE CITY, COUNTY AND
STATE OF NEW YORK (EACH, A “NEW YORK COURT”), (B) WAIVES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN A NEW YORK COURT, AND
ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN A NEW YORK COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, (C) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK COURT IN ANY SUIT, ACTION OR PROCEEDING AND (D)
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HEREBY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.  WITH RESPECT TO
CLAUSE (D) OF THE IMMEDIATELY PRECEDING SENTENCE, EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND CERTIFIES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER CONTAINED THEREIN,
(II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT
MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 11.

[The remainder of this page left intentionally blank.]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

CLAYTON, DUBILIER & RICE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name: Theresa A. Gore

 

 

 

Title:

Vice President, Treasurer and

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

SERVICEMASTER GLOBAL

 

 

HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

 

Title:

Senior Vice President &

 

 

 

 

Treasurer

 


--------------------------------------------------------------------------------